DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 9/27/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Some examples of the issues with the claims have been provided below.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “anchoring trough” is unclear in its intended use by the claim, but it appears to be referring to a position of the teeth and is contrary to the accepted meaning of “a long, narrow channel.” The term is indefinite because the specification does not clearly redefine the term.

Claims 10-19 refer to step numbers that start at 11 and appear to skip steps.  It is unclear if essential steps are missing and it is suggested to start at “step 1” and continue in order.
As stated above, it is unclear what “anchoring trough” is intended to mean in the claims.
The term “pluralities” is used which appears to mean “plurality”.
Step 15 of claim 1 recites “according to a category of the teeth”, however it is unclear what that category is and presently appears to be any conceivable category.
In claim 1, it is unclear what the relationship of adapting troughs to quadrants of first stage arch and how this forms a 3D digital profile.
Step 17 and 25 of claim 1 discusses obtaining a physical model of the appliance, but the claims never appear to recite the manufacture of the actual appliance.
Claim 11 is unclear, partially due to the use of “anchoring trough” and also how this relates to occlusion since the method only appears to be dealing with a few teeth on one arch.
Claim 13 recites the patient’s canine, but there have been no steps involving a canine in the method.  Claim 14 has similar issue with patient’s other molars.
Claim 15 is unclear due to the grammar and “adapting trough” usage.
Claim 17 and 19 are unclear since the appliances themselves are not positively recited as part of the method or invention, but rather only models.
Claim 18 has issues similar to those above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772